Title: To Benjamin Franklin from Valltravers, 24 December 1782
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Honorable Sir!Vienna, Christmas Daÿ, Décr. 24th. 1782./.
Still ignorant of the Fate of mÿ several Letters to Your Excellency, written in the Year 1778; and lately, on the 2d. of Octr., conveÿed by Monsr. Lieutaud, a french Man of Letters, who had visited this Capital; And not conscious of ever having forfeited the Honor of your invaluable Esteem, and antient Friendship: I still attribute your Silence, rather to the daily increasing Extent and Weight of your exalted, and important, public Functions, than to any other Impediment, or Cause whatever.—
The Occasion of this Letter, is furnished me by a verÿ ingenious Gentleman, Mr. Kampl, Counsellor of his Impl. Majesty’s Finances, for the Kingdom of Hungaria, who, on a Furlow obtained for two Years, is ready to Set out for Paris, Brusselles, Holland, and England, attended with his whole Family, his Lady, 2. sons, and 2. Daughters; not only to satisfy his own Curiosity, but, also, in great measure, that of the Public Endowed with a peculiar Taste and Genius for mechanical Inventions and Improvements, of which he sees no Manner of Encouragemt. in these Parts, he means to impart several of his most important Discoveries and Experiments, wherever theÿ shall be best recieved and rewarded.— As an amusing specimen of his Skill in Mechaniks; and, as a Means, at the same Time, of supporting his travelling Charges, he intends to exhibit the Figure of a Turk, as big as Life, plaÿing at Chess with anÿ Plaÿer; and answering bÿ pointing at the Letters of an alphabet, any Questions made to him. I saw him plaÿ twice, without discovering his intelligent Director anÿ where, in, or about him. Was there nothing, but the organisation of his Arm, Hand, and Fingers, besides the motions of his Head, that alone would entitle him to no Small Admiration.—
Besides his Chess-Plaÿer, he amuses himself with forming a Child, of 4. or 5. Years of Age, uttering the first articulated Sounds of Elocution. Of these, I have heared him pronounce, distinctly, upwards of 30. Words, and Phrases. There remain but 5. or 6. Letters of the Alphabet, to express, which he proposes to compleate at Paris.—
Apprised of your eminent Merit, in this, as well as manÿ other Branches of usefull Knowledge, Mr. Kampl is verÿ desirous of the Honor of your Acquaintance. And as I presume the Same Satisfaction on the Part of yr. Excellcÿ., I esteem mÿself happÿ, in being instrumental to yr. mutual personal Aquaintance & Regard.

I wish Yr. Excellcy. Joÿ on the final Success of ÿour own, and yr. Fellow-Laborers, glorious struggle, for the Liberties of ÿour own Countrÿ, now the peaceable Asÿlum of oppressed Industrÿ.
Stript of mÿ All, persecuted & demolished bÿ those I have faithfullÿ & liberally served, deprived of House and home, without Emploÿ, unprotected, and unsupported: how happÿ shd. I esteem mÿself, could those few abilities, I have endeavored to aquire and to treasure up in the Course of an Active, as well as studious Life, render me Subservient to the Introduction and Increase of the Arts of Peace under ÿour philanthropic American Government! This, your Excy. knows, has long been mÿ fondest Wish. Nor have I been wanting in offering Several Means, within the small sphere of mÿ Power, to several of yr. Patriots. Who knows, but yr. consolidated Independance and Peace maÿ prove favorable to my Zeal, & Suggest Yr. Excÿ, & yr. Friends some Opportunity of saving and emploÿing— Your Excellcy’s. old Admirer, and Suffering Friend: 
Rodh. Valltravers.
My adresse is, under Cover, a monsr. de Fichtl, Agent du St. Empire romain—á Vienne, En Autriche.

P.S. Mr. Kampl will hardly be able to reach Paris before the month of February. I therefore send this Letter off bÿ the Poste, & shall give Mr. Kampl another Line of Introduction.

 
Notation: Valltravers Dec. 24. 1782
